MEMORANDUM **
Federal prisoner Jose Octavio Lopez Sanchez appeals pro se from a magistrate *97judge’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Sanchez contends that his due process rights were violated by a Disciplinary Hearing Officer’s determination that he possessed a prohibited weapon and a prohibited drug or narcotic. The record reflects that procedural safeguards were met and that “some evidence” demonstrates that Sanchez possessed the prohibited contraband. See Superintendent v. Hill, 472 U.S. 445, 454-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.